Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 02/18/2019, assigned serial 16/278,672 and titled “Method and Apparatus for Acquiring Control Amount for Performance Test of Unmanned Vehicle.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 04/23/2021 have been fully considered and persuasive.  The previous non-final rejection has been withdrawn.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art are not deemed strong to make the application unpatentable.
The prior art closest to the subject matter of the claimed invention is the patent application publication No. US 2017/0120803 A1 (Kentley reference).  Kentley discloses systems and methods for visual indication of direction of travel of an autonomous vehicle.  In Kentley, the system is configured to receive the data representing a trajectory of the autonomous vehicle, using the trajectory to cause the autonomous vehicle to navigate in a direction of travel, selecting data representing as directional light pattern for indicating the direction of travel of the autonomous vehicle, and using the directional light pattern to emit, via a light emitter, the light to visually convey the direction of travel of the autonomous vehicle.  Kentley is simply silent regarding at least 
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662